Citation Nr: 1136009	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-04 426	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the Veteran's service-connected cervical spine disorder.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1982 to October 1992. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran testified at a July 2011 videoconference hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to a rating in excess of 20 percent for his service-connected cervical spine disorder.  The Board finds that additional development is necessary with respect to the Veteran's claim.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below.

The Veteran first claimed entitlement to service connection for a back disorder in November 1992.  In a September 1993 rating decision the RO granted entitlement to service connection for a neck and back strain, assigning a 10 percent rating effective from October 20, 1992, the day after the Veteran's release from active service.  In March 1999 the Veteran requested an increased rating for that condition, and in a February 2000 rating decision the RO discontinued service connection for that condition and assigned separate rating for the Veteran's neck and back disorders, with 10 percent ratings assigned for each, effective from March 25, 1999.  In a June 2005 rating decision the RO increased the Veteran's rating for his service-connected neck disorder, assigning a 20 percent rating effective from January 6, 2005.  The Veteran filed for another increase in February 2007.  In a November 2007 rating decision the RO determined that an increased rating was not warranted.  The Veteran submitted a Notice of Disagreement (NOD) in February 2008.  The RO issued a Statement of the Case (SOC) in October 2008, and in February 2009 the Veteran filed a Substantive Appeal (VA Form 9), perfecting his appeal on that issue.   

The Veteran, through his representative, has argued that the current evaluation assigned for his cervical spine disorder does not accurately reflect its severity.  The Board notes that the Veteran's most recent VA examination was conducted in October 2008.  During his July 2011 hearing before a Veterans Law Judge the Veteran reported that the severity of his condition has worsened significantly, particularly over the last year.  Moreover, the Board notes that the October 2008 VA examination took place shortly after the Veteran underwent surgery for his service-connected condition, indicating a strong possibility that the Veteran's disability picture may currently be significantly different.  Finally, the Board notes that updated VA treatment records that might support or contradict this claim have not been associated with the claims file.  

The United States Court of Appeals for Veterans Claims (the Court) has held that where a veteran claims that a disability is worse than when previously rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  Because the Veteran has indicated that his cervical spine disorder results in significant limitations not indicated by the Veteran's earlier examination, and because there appears to be a significant possibility of a worsening of that condition, the Board finds that a new examination is necessary to reach a decision on the Veteran's claim. 

In addition, the Board notes that during his July 2011 hearing before a Veterans Law Judge the Veteran reported that he has not been able to work due to his service-connected disabilities.  This reasonably raises a claim of entitlement to a total disability rating based on individual unemployability.  The Court has recently held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).

It would be fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply with precedential Court opinion, this issue is also remanded for further development.  Upon remand, the RO/AMC should conduct all appropriate development, to include providing the Veteran with VCAA-compliant notice as to a TDIU claim, obtaining any pertinent outstanding post-service treatment records, and obtaining a VA examination or opinion as to the effect of such disability on his employability, if deemed necessary.  

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran with VCAA-compliant notice regarding his claim for a total disability rating based on individual unemployability.  

2.  The RO/AMC should obtain updated VA treatment records from the VA Medical Center in San Diego or any other facility the Veteran may have received treatment for any time after October 2008 and contact the Veteran to inquire whether he has undergone any other treatment for his cervical spine disorder since that time.  If the Veteran indicates that he has received any such treatment or evaluations the RO/AMC should obtain and associate those records with the claims file.  

3.  Thereafter, the RO/AMC should schedule the Veteran for a comprehensive VA examination to determine the current nature and severity of his cervical spine disability.  The examiner is requested to review the claims file, and following this review and examination, the examiner should report complaints and clinical findings pertaining to both conditions in detail, including range of motion studies.  The examiner should also indicate whether the Veteran has additional functional loss due to flare-ups, fatigability, incoordination, and pain on movement pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  If the examiner finds that there is additional limitation of motion due to flare-ups, fatigability or incoordination, the extent of such limitation of motion should be stated in degrees.  A clear rationale must be provided for all opinions expressed and a discussion of the facts and principles involved would be of considerable assistance to the Board.  Furthermore, the examiner should identify all chronic neurologic manifestations of the Veteran's service-connected cervical spine disorder and express their level of severity (i.e., slight, moderate, moderately severe, severe).  If possible, the examiner should delineate any impairment or dysfunction attributable to any other cause.  Notation should also be made as to the degree of functional impairment attributable to the Veteran's cervical spine disorder.  

Finally, the examiner should also be requested to render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of the combination of his service-connected disabilities, taking into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefits sought are not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


